Citation Nr: 1302726	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  09-33 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for residuals of head and neck squamous cell carcinoma.


ATTORNEY FOR THE BOARD

J.B. Freeman, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1974. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the RO in Houston, Texas, which denied service connection for squamous cell carcinoma, claimed as movement loss, speech disability, and throat problems all due to cancer.

The Board remanded this case for additional development in April 2012.  It returns now for appellate consideration.  

Following return of this case to the Board, the Veteran submitted treatment records in August 2012 showing a polysomnogram study showing moderate obstructive sleep apnea.  The RO has not initiated development or adjudicated a claim for benefits for obstructive sleep apnea.  The matter is REFERRED to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


REMAND

The Board remanded this case in April 2012 to have the Veteran identify all treatment providers who might have outstanding records pertinent to this appeal and assist him in obtaining those records and to afford him a VA examination and opinion with regard to the question of whether his skin cancer disability is at least as likely as not related to service.  

Additional development was begun in May 2012.  The AMC issued an October 2012 supplemental statement of the case (SSOC) which continued to deny the claim.  

In November 2012, additional records from the Veteran and from a Dr. E. were received.  The Veteran did not indicate whether he wanted to waive initial consideration of this evidence by the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2012).  The Board sent a letter to him asking whether he wished to waive AOJ consideration.  He responded in December 2012 that he wanted his case remanded for initial consideration of the evidence by the AOJ.  The Board remands accordingly.  


Accordingly, the case is REMANDED for the following action:

The RO/AMC should readjudicate the claim on the merits, to include consideration of the additional evidence submitted since the last SSOC.  If the benefits sought are not granted, the Veteran should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

